Citation Nr: 0201570	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  99-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral maxilla fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1976.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied an increased (compensable) rating for 
bilateral maxilla fractures in May 1999, and the veteran 
appealed its decision.  A hearing was held at the RO in May 
2000.  


FINDINGS OF FACT

1.  The veteran does not have any limitation of motion or 
functional impairment of his temporomandibular articulation 
due to his service-connected bilateral maxilla fractures.

2.  His bone loss is largely if not wholly the result of 
periodontal disease.  

3,  His masticatory surface can be restored by suitable 
prosthesis.  

4.  The service-connected disability does not present an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral maxilla fractures have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.14, 4.31, 4.150, Diagnostic Codes 9905, 9913 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, and that he has been provided a statement of the 
case and other correspondence, informing him of the evidence 
necessary to substantiate his claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  The veteran indicated what treatment he 
received, and VA has made reasonable attempts to obtain all 
such necessary treatment records.  All pertinent identified 
existing obtainable evidence necessary for the determination 
of the claim is of record, and he has been advised as 
recently as January 2002 that he has the right to submit 
additional evidence.  There are of record service, VA, and 
private medical records relating to his claim.

The communications from VA to the veteran, including the 
November 2001 letter written after the VCAA was enacted, 
informed him of the type of evidence which would be relevant 
and assisted him in providing it.  In this case, the Board 
finds that VA has complied with 38 C.F.R. § 3.103, 
38 C.F.R. § 3.159 as amended [see 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001)], and the duty to assist and the duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, it took action which 
complies with them, including in November 2001.  VA's duties 
have been fulfilled. For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claim.  Accordingly, the Board may proceed with a discussion 
of the matters at issue.


Factual background

Service medical records reveal that the veteran sustained 
bilateral maxillary fractures in September 1974, and that he 
underwent maxillary fracture reduction and application of 
maxillary mandibular arch bars later that month.  Treatment 
was rendered through October 1974 when the fractures were 
noted to be healing within normal limits and arch bars were 
removed.  

On service discharge examination in February 1976, the 
veteran's mouth was normal.  

On private dental evaluation in July 1998, the veteran was 
edentulous with dentures.

On VA dental examination in November 1998, the examiner 
reviewed the veteran's service medical records and noted that 
early 1965 X-rays revealed previous loss of several teeth and 
chronic severe periodontal disease.  There was also mention 
of maxillary fractures and intermaxillary fixation in 1974.  

Clinically, all of the veteran's teeth were missing and he 
was unable to chew adequately due to poorly-fitting dentures.  
The veteran had normal bone resorption consistent with 
edentulousness.

In an October 1998 VA Form 21-8940, the veteran stated that 
between September 1994 and May 1998, he had worked for 
several companies between 50 and 84 hours per week and earned 
between $3800 and $8000 per month as a heavy equipment 
operator and station mechanic, and that he had lost no work 
time due to illness.  

A VA dental examination was conducted in September 1999.  The 
veteran's service medical records were noted to reveal an 
injury in September 1974.  It was indicated that the injury 
had been treated by intermaxillary fixation using his 
remaining teeth for anchors for the intermaxillary wires.  
The wires were removed in October 1974, and when the veteran 
was examined at that time, he was noted to have generalized 
severe periodontal disease.  In February 1975, it was noted 
that the veteran had extreme generalized bone loss in the 
maxillary arch.  Radiographs from December 1967 revealed 
multiple carious teeth and severe bone loss of periodontal 
disease.  Undated X-rays which were judged to be obviously 
from a later date showed several of his molar teeth extracted 
and periodontal pocketing around the remaining teeth.

The veteran told that examining physician that the in-service 
injury had broken his upper jaw and several teeth, and that 
he was told by the treating service surgeon that eventually 
all of his teeth would have to be taken out.  He also stated 
that several of his teeth came out in his mouth while he was 
eating with that surgeon in March 1976, shortly before 
service discharge.  He further stated that the rest of his 
teeth had been extracted in the 1980's, and that he had had 
his first full denture in 1989 and was still wearing that 
prosthesis.  

Clinically, the veteran was edentulous with an unsatisfactory 
full denture prosthesis.  His maxillary residual ridge was 
thin and small, and his mandibular residual ridge was very 
thin and significantly resorbed.  It was stated that the 
veteran's current poorly-fitting dentures made it difficult 
for him to eat satisfactorily because they were worn, old, 
and insufficient.  All of his natural teeth were missing, and 
it would be possible for him to have a more satisfactory 
prosthesis made, but his poor residual ridges would not allow 
a totally satisfactory denture to be made and worn.  

It was commented that the veteran's maxilla and mandible both 
exhibited severe resorption of the alveolar bone, and that 
the resorption of the maxillary bone was extensive, leaving 
only a minimal ridge to be utilized for wearing a denture.  
The mandible was resorbed of all alveolar bone, leaving only 
the body or basilar bone of the mandible.  A Panorex revealed 
a minimal amount of vertical height of mandible.  The maxilla 
was significantly resorbed with little bony structure 
remaining.  

The diagnosis was edentulousness with poor residual ridges.  
It was noted that there are two types of jawbone.  Alveolar 
bone is the bone that surrounds and supports the natural 
teeth.  When teeth are lost, and especially when they are 
lost due to periodontal disease, the alveolar bone gets 
resorbed.  Wearing dentures, especially poorly fitting 
dentures, causes the resorption to speed up, as does smoking, 
periodontal disease before extractions, and inflammation in 
the gingiva under the dentures.  Every person who loses 
natural teeth and wears dentures has resorption of alveolar 
bone.  It is a progressive loss with length of time wearing 
dentures.  The loss continues until the alveolar bone is 
completely lost, leaving only the basilar bone.  The basilar 
bone is the other type of bone in the jaws, and the basilar 
bone gives the jaws their shape, strength, and structure.  

The dentist stated that it is impossible to give a percentage 
loss caused by the veteran's fracture and treatment, but that 
the loss present in the veteran's case was estimated to be 
very little.  The early X-rays from December 1967 had already 
shown extensive bone loss of periodontal disease.  Also, in 
1974, when the veteran was injured and treated, it was noted 
that he had generalized severe periodontal disease.  The 
dentist stated that shortly thereafter, he had all of his 
teeth extracted and a full denture made.  He had been wearing 
it for ten years now, causing more resorption of his ridges.  

The dentist's educated estimate as to the loss due to 
periodontitis was 50%+, with the further loss being due to 
normal resorption after extractions and traumatic resorption 
of wearing dentures.  These factors had brought the veteran 
to the sad state of his jaws at this time.  

During a hearing at the RO in May 2000, the veteran stated 
that he had fractured his jaw and lost teeth with the injury 
in service, and that all front teeth -- bottom and top -- 
were either broken or knocked out.  He had broken both sides 
of his jaw, and his molars were left in place but loose.  He 
stated that he had pain on chewing and that he had soreness 
when chewing foods such as apples and steak.  

A May 2000 letter from a private dentist indicates that the 
veteran had been seen that day for a second opinion on the 
state of his existing dentures.  His maxillary denture was 
made as an immediate in August 1981.  His mandibular denture 
was made as an immediate in February 1989.  On clinical 
examination, his upper and lower dentures were found to be 
loose, obviously due to loss of ridge.  He also had a loss of 
vertical dimension for the same reason.  If new upper and 
lower dentures were to be made, vertical dimension could be 
restored.  The poor maxillary and mandibular ridge stability 
could be increased somewhat but not to the extent that could 
be achieved with implants and a new upper and lower denture.  

A VA dental examination was conducted in August 2000.  The 
veteran's medical records were reviewed and it was noted that 
when the veteran entered the military service, he was missing 
three teeth, that eight of his teeth had dental caries, and 
that three were nonrestorable.  In August 1966, periodontitis 
due to poor oral hygiene was noted in the record.  In 
September 1974, he was involved in an accident fracturing his 
upper jaw.  This was treated with reduction and 
intermaxillary fixation for six weeks with good healing.  An 
October 1974 service medical record was noted to indicate 
that the veteran had severe periodontal disease.  From a 
review of the medical records, it was apparent that the 
veteran had had periodontal disease when he entered the 
military service and that he continued to lose teeth before 
and after his accident in 1974, not because of the trauma due 
to the accident but because of the periodontal infection that 
was chronic and not related to the fracture of the upper jaw.  

Clinically, the veteran had reduced masticatory efficiency 
due to loss of teeth.  All natural teeth were missing and had 
been replaced with complete dentures.  There was no 
limitation in the range of motion of the mandible.  There was 
no loss of mandible, maxilla, or hard palate other than due 
to natural atrophy of edentulous ridges after loss of teeth.  
The diagnosis was loss of teeth due to caries and periodontal 
disease.  It was stated that there was no limitation of 
motion of the jaw.  The veteran reported occasional pain in 
his jaw motion.  

However, since the fracture was of the upper jaw, the 
fracture did not involve the temporomandibular joints and 
could not cause painful motion of the jaws.  The type of 
fracture that the veteran had would not cause painful motion 
of the jaw.  There also was no malunion of the jaw after the 
fracture.  The jaw healed normally and there was no 
displacement in the jaw relationships that would cause any 
difficulty in chewing.  

From the review of his records, it was evident that the 
fracture of the veteran's upper jaw had little or no effect 
on the loss of his natural teeth.  The veteran entered the 
military service and was diagnosed as having periodontal 
disease more than 10 years before his jaw fracture.  He had 
lost his teeth due to chronic periodontal disease due to poor 
oral hygiene and not because of the jaw fracture.  The 
veteran had atrophy of the edentulous ridges due to 
periodontal disease and due to the natural loss of alveolar 
ridge height following loss of teeth.  It was stated that 
most patients with the amount of atrophy which the veteran 
had could wear dentures successfully.  

Pertinent law and regulations

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.

38 C.F.R. § 4.150:

9905  Temporomandibular articulation, limited motion of:
    Inter-incisal range:
        0 to 10 
mm..............................................       40
        11 to 20 
mm.............................................      30
        21 to 30 
mm.............................................      20
        31 to 40 
mm.............................................      10
    Range of lateral excursion:
        0 to 4 
mm...............................................      10
    Note--Ratings for limited inter-incisal movement shall 
not
     be combined with ratings for limited lateral 
excursion.....

9913  Teeth, loss of, due to loss of substance of body of
 maxilla or mandible without loss of continuity:
    Where the lost masticatory surface cannot be restored by
     suitable prosthesis:
        Loss of all 
teeth.......................................      40
        Loss of all upper 
teeth.................................      30
        Loss of all lower 
teeth.................................      30
        All upper and lower posterior teeth 
missing.............      20
        All upper and lower anterior teeth 
missing..............      20
        All upper anterior teeth 
missing........................      10
        All lower anterior teeth 
missing........................      10
        All upper and lower teeth on one side 
missing...........      10
    Where the loss of masticatory surface can be restored by           
0
     suitable 
prosthesis........................................
    Note--These ratings apply only to bone loss through 
trauma
     or disease such as osteomyelitis, and not to the loss of
     the alveolar process as a result of periodontal disease,
     since such loss is not considered 
disabling................

9914  Maxilla, loss of more than half:
    Not replaceable by 
prosthesis...............................     100
    Replaceable by 
prosthesis...................................      50

9915  Maxilla, loss of half or less:
    Loss of 25 to 50 percent:
        Not replaceable by 
prosthesis...........................     40
        Replaceable by 
prosthesis...............................       30
    Loss of less than 25 percent:
        Not replaceable by 
prosthesis...........................     20
        Replaceable by 
prosthesis...............................         0

9916  Maxilla, malunion or nonunion of:
    Severe 
displacement.........................................         
30
    Moderate 
displacement.......................................       10
    Slight 
displacement.........................................            
0

Evaluating non-service-connected manifestations under a 
rating for a service-connected disability constitutes 
pyramiding and is prohibited.  38 C.F.R. § 4.14.  

Analysis

In this case, the August 2000 VA dental examination report 
indicates that the veteran had no loss of motion of his 
mandible.  Furthermore, while the veteran has complained of 
jaw pain on chewing (e.g., at the time of the August 2000 VA 
examination), the VA dentist whom examined him in August 2000 
indicated that since the history of fracture was of the upper 
jaw, the fracture did not involve the temporomandibular 
joints and could not cause painful motion of the jaws.  
Additionally, while he was noted to be unable to chew 
adequately due to poorly fitting dentures in November 1998, 
the reason for the dentures, according to the VA examination 
reports -- which the Board finds persuasive due to their 
consonance with each other and the fact that pertinent 
medical history was reviewed -- is his periodontal disease.  

While it is possible to receive a compensable rating based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, see DeLuca v. Brown, 8 
Vet. App. 202 (1995) [discussing 38 C.F.R. §§ 4.40, 4.45 
(2001)], the jaw pain complained of, as well as the chewing 
pain due to poorly fitting dentures, can not be compensated 
under the present circumstances, because it would be 
evaluating non-service-connected manifestations under a 
rating for a service-connected disability.  This would 
constitute pyramiding and is prohibited under 
38 C.F.R. § 4.14.

Therefore, under Diagnostic Code 9905 and pursuant to 
38 C.F.R. § 4.31, which provides that in every instance where 
the minimum schedular evaluation requires residuals and the 
schedule does not provide a no percent evaluation, a no 
percent evaluation will be assigned when the required 
residuals are not shown, a compensable rating is not 
warranted.  

Next, ratings under Diagnostic Code 9913 apply "only to bone 
loss through trauma or disease such as osteomyelitis, and not 
to the loss of the alveolar process as a result of 
periodontal disease".  In this case, the evidence shows 
that, at best, there is very, very little, if any, bone loss 
due to maxilla fracture trauma.  While the veteran has 
contended, in essence, that there is much bone loss due to 
trauma, the September 1999 and August 2000 opinions of the VA 
dentists whom carefully reviewed the medical records in his 
claims folder from before and after his maxilla fractures and 
whom have, based upon their medical experience, determined 
that the veteran's bone loss is mostly, if not wholly, due to 
periodontal disease, are dispositive in this case.  

Moreover, the evidence, including the May 2000 opinion from 
the veteran's private dentist, indicates that the veteran's 
loss of masticatory surface can be restored by suitable 
prosthesis.  The facts that the dentures he had at the time 
of the November 1998 and September 1999 VA dental examination 
reports were poorly fitting and according to the September 
1999 VA dental examination report are unsatisfactory are not 
controlling.  Diagnostic Code 9913 provides for a 
noncompensable rating when the loss of masticatory surface 
"can" be restored by suitable prosthesis.  As such, a 
compensable rating under Diagnostic Code 9913 is not 
warranted.  

The Board next notes that pursuant to Diagnostic Codes 9914 
and 9915, compensable ratings can be assigned where, as here, 
there is loss of some of the maxilla.  However, mindful of 
the provisions of 38 C.F.R. § 4.14, the Board notes that the 
evidence in this case makes it clear that the veteran has had 
very little, if any, loss of his maxilla due to his 
service-connected bilateral maxilla fractures.  Moreover, it 
is clear that the veteran can still wear a prosthesis.  As 
such, a compensable rating under Diagnostic Code 9914 or 9915 
is not warranted. 

The veteran does not have malunion or nonunion of his maxilla 
according to the August 2000 VA dental examination report, 
and there is no displacement.  Therefore, Diagnostic Code 
9916 would not permit a compensable rating either.

The Board has reviewed the rating schedule and finds no other 
Diagnostic Codes are appropriate under the circumstances.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

Next, review of the record reveals that in December 2000, the 
RO expressly considered referral of the bilateral maxilla 
fractures claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2001).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board notes that the 
veteran has indicated that he has lost no time from work due 
to the service-connected disability at issue, and that there 
have been no reported hospitalizations due to the 
service-connected disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

In light of the above, a compensable rating is not warranted.

As the preponderance of the evidence is against a disability 
rating higher than that indicated above, the benefit of the 
doubt doctrine is not applicable, and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The degree of disability present more nearly 
approximates the criteria for a noncompensable rating than 
the criteria for any higher rating.  Accordingly, 
38 C.F.R. § 4.7 (2001) (provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned) is not 
for favorable application.


ORDER

Entitlement to an increased (compensable) rating for 
bilateral maxilla fractures is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

